DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
“31to” (page 4, line 13) has been changed to: --31 to--.
“rods 34” (page 5, lines 1, 3 and 5) has been changed to: --rod 35--.
In the Claims:
“base table” (claim 1, line 5) has been changed to: --table--.
“the through” (claim 1, line 8) has been changed to: --the first through--.
“the movement thereof” (claim 1, line 18) has been changed to: --a movement of the assembly tables--.
“base disposed on the first movable table, wherein a fixed plate” (claim 1, line 40) has been changed to: --base of the second assembly table disposed on the first movable table, wherein a fixed plate of the second assembly table--.
“adjusting base” (claim 1, lines 41, 42, 43 and 44) has been changed to: --adjusting base of the second assembly table.
“table disposed” (claim 1, line 44) has been changed to: --table of the second assembly table disposed. 
“rod connected to the fixed plate and the second movable table” (claim 1, line 45) has been changed to: --rod of the second assembly table connected to the fixed plate of the second assembly table and the second movable table of the second assembly table--.
“rod is linked to the second movable table” (claim 1, line 46) has been changed to: --rod of the second assembly table is linked to the second movable table of the second assembly table--.
“table” (claim 1, line 47) has been changed to: --table of the second assembly table--.
“base disposed on the second movable table” (claim 1, line 48) has been changed to: --base of the second assembly table disposed on the second movable table of the second assembly table--.
“plate” (claim 1, line 50) has been changed to: --plate of the second assembly table--.
“frame” (claim 1, line 51) has been changed to: --frame of the second assembly table--.
“groove” (claim 1, last line) has been changed to: --groove of the second assembly table--.
“the base” (claim 2, line 2 and claim 3, line 1) has been changed to: --a base--.
“the rotatable” (claim 3, line 1) has been changed to: --a rotatable--.
“table, and the chamfering” (claim 4, line 2) has been changed to: --tables, and chamfering--.
“the guide rod” (claim 6, line 6) has been changed to: --each of the guide rods--.
“first fixed base” (claim 9, line 1) has been changed to: --fixed base of the first assembly table--.
“second fixed base” (claim 9, line 3) has been changed to: --fixed base of the second assembly table--.
“against the” (claim 9, line 5) has been changed to: --against a--.
“the first” (claim 9, line 6) has been changed to: --a first--.
“the second” (claim 9, line 7) has been changed to: --a second--.

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest a jig structure for assembling high frequency connector, the jig structure comprising a first assembly table disposed on one side of the fixed table and the second assembly table disposed on another side opposite to the one side of the fixed table wherein the first, second, and fixed table having structures as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/September 28, 2021 	                                           Primary Examiner, Art Unit 3729